MEMORANDUM OPINION
CORNISH, Judge:
J. L. S. was adjudicated a delinquent, after the jury found that he had committed an act, which, if committed by an adult, would constitute Burglary in the Second Degree. His adjudication hearing was consolidated with two other cases. All three cases arose out of the same incident.
December 24, 1979, the Citty residence was burglarized. Steve Raines testified that he, J. L. S. and L. E. Y. broke into the Citty’s home, while C. R. B. stood watch outside. The youths stole several items from the Citty residence, including four guns, over ten thousand rounds of ammunition, a wedding band, a gold watch, Christmas presents, hunting boots, tool boxes and numerous other items of personal property.
J. L. S. initially contends that his demurrer to the State’s evidence should have been sustained. He asserts that the testimony of accomplice, Steve Raines, was wholly uncorroborated at the adjudication *329hearing. In the companion cases L. E. Y. v. State, (1982), 639 P.2d 1253; and, C. R. B. v. State, (1982), 638 P.2d 1130, Judge Brett stated, “the statute which requires that testimony of an accomplice be corroborated by such other evidence that tends to connect the defendant with the commission of the offense has been applied to juvenile adjudications of delinquency.” 22 O.S.1971, § 742; and, Smith v. State, 525 P.2d 1251 (Okl.Cr.1974). In L. E. Y. we held that even slight evidence may be sufficient, however, it must raise more than a suspicion of guilt.
We hold that the State introduced sufficient evidence to corroborate Steve Raines’ testimony. The record establishes that the stolen goods were taken over to C. R. B.’s residence. Tommy Paxton testified that he was at the C. R. B. residence, on the night of the incident, and purchased a 12 gauge Remington shotgun for twenty dollars. The shotgun had been stolen from the Citty home. Willie Bennett testified that he went to C. R. B.’s house that same night and visited with Steve Raines, L. E. Y., C. R. B., and the appellant. Bennett stated that they loaded some guns, ammunition, and hunting equipment in his car and delivered them to the appellant’s house. In addition, Mrs. Citty’s testimony as to how the house was broken into sufficiently corroborates the testimony given by accomplice Raines. We find that there was sufficient evidence to support J. L. S.’s adjudication of delinquency.
J. L. S. also complains that the trial court erred in consolidating the three cases. We addressed this issue in C. R. B. v. State, (1982), 638 P.2d 1130. In C. R. B. this Court held that the consolidation of the cases arising out of the December 24, 1979 burglary was proper. We find C. R. B. to be disposi-tive.
The adjudication is therefore AFFIRMED.
BUSSEY, J., concurs.
BRETT, P. J., dissents.